DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fuel injection device in claims 1-3 and 6 and an air supply device in claims 1, 5, and 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including performing a second catalyst regeneration control when it is determined that the temperature of the reforming catalyst is greater than or equal to the first temperature in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
The closest prior art is Ashida et al. (JP 2014-101771 A using machine translation; hereinafter Ashida).  Ashida discloses an engine fuel reforming system that is applied to an engine (Figure 1) and reforms fuel to be supplied to an engine body [1], the engine (Figure 1) comprising: the engine body [1]; an intake passage [2] through which intake air to be introduced into the engine body [1] flows; an exhaust passage [3] through which exhaust gas exhausted from the engine body [1] flows; and an exhaust gas recirculation (EGR) passage [12] connecting the intake passage [2] and the exhaust passage [3], the engine fuel reforming system (Figure 1) comprising: a fuel injection device [14] configured to inject fuel into the EGR passage [12]; a reforming catalyst [16] provided in the EGR passage [12] and configured to reform the fuel injected from the fuel injection device [14]; an air supply device (cylinders of the engine and EGR control valve [13]) that supplies air (during fuel cut operation) to the EGR passage [12]; a catalyst temperature sensor [19] that detects a temperature of the reforming catalyst [16]; and a processor [18] configured to execute: a main controller [S1] that determines whether clogging in which deposits exceeding an acceptable level are accumulated in an interior of the reforming catalyst [16] is occurring; and a regeneration controller [S2-S16] that controls the fuel injection device [14] and the air supply device (cylinders of the engine and EGR control valve [13]), wherein when it is determined by the main controller [S1] that the clogging in the reforming catalyst [16] is present, and the temperature of the reforming catalyst [16] detected by the catalyst temperature sensor [19] is less than a predetermined first temperature ([S8] is negative), the regeneration controller [S2-S16] performs a first catalyst regeneration control [S14] for driving the air supply device (cylinders of the engine and EGR control valve [13]) so that the air is supplied to the EGR passage [12], and causing the fuel injection device [14] to inject the fuel so that the fuel injected from the fuel injection device [14] is introduced into the reforming catalyst [16] together with the air, and when it is determined by the main controller [S1] that the clogging in the reforming catalyst [16] is present, and the temperature of the reforming catalyst [16] is greater than or equal to a second temperature ([S2] is affirmative), the regeneration controller [S2-S16] performs a second catalyst regeneration control [S6] for driving the air supply device (cylinders of the engine and EGR control valve [13]) so that the air is supplied to the EGR passage [12], and stopping the fuel injection by the fuel injection device [14] (pages 2-6 and Figures 1-2).  However, Ashida discloses the temperature of the fuel reforming catalyst [16] being less than a reproducible target temperature ([S8] is negative) being a condition to start the first catalyst regeneration control [S14] and the temperature of the fuel reforming catalyst [16] being greater than or equal to a predetermined temperature ([S2] is affirmative) being a condition to start the second catalyst regeneration control [S6] (page 6 and Figure 2). Here, the predetermined temperature is the lowest reaction temperature of the fuel reforming catalyst [16] that undergoes an oxidation reaction when air is supplied and is a temperature lower than a reproducible target temperature (page 3) such that Ashida neither discloses, nor renders obvious, a comparison to a single predetermined first temperature which triggers either the first or second catalyst regeneration control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Inuzuka et al. (US 2015/0075451 A1), Hoshino et al. (US 2013/033639 A1), and Nakada (JP 2006-118488 A) which all disclose a state of the art for EGR reforming catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746